DETAILED ACTION
1.         Claims 1-15, as originally filed on 04/17/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 04/17/2020 has been considered by the examiner. An initialed copy is attached.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-3 & 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 5-13 of copending Application No. 17/262,353 (reference application; hereinafter App. ‘353). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a printable ammonium-based chalcogenometalate fluid comprising: an ammonium-based chalcogenometalate precursor, an aqueous solvent and water (see instant claims 1-3 & 5-6; App. ‘353 claims 1-3 & 5-6) and a method comprising ejecting said chalcogenometalate fluid from a nozzle onto a substrate to form a layer, then heating the layer (see instant claims 7-13; App. ‘353 claims 7-13). The only difference between the two applications is that App. ‘353 further requires a “dopant” in the chalcogenometalate fluid. However, “dopants” are well known in the art as additives for printable fluids. Thus, the two applications are obvious variants. Note that only claim 4 in App. ‘353 (not included in this ODP rejection) lists specific dopant compounds; independent claims 1 & 7 of App. ‘353 just write “a dopant”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


6.	Claims 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 & 13 of copending Application No. 17/262,766 (reference application; hereinafter App. ‘766). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method comprising ejecting a printable ammonium-based chalcogenometalate fluid comprising: an ammonium-based chalcogenometalate precursor, an aqueous solvent and water from a nozzle onto a substrate to form a layer, then heating the layer (see instant claims 7-13; App. ‘766 claims 1-8) and a printing device comprising a nozzle, firing chamber, ejector, reservoir, and print with the same chalcogenometalate fluids (see instant claims 14-15; App. ‘766 claims 9-13). 
The primary difference between the two applications is that App. ‘766 further requires a “dopant” in the chalcogenometalate fluid. However, “dopants” are well known in the art as additives for printable fluids. Thus, the two applications are obvious variants. Note that only claim 12 in App. ‘766 (not included in this ODP rejection) lists specific dopant compounds; independent claims 1 & 9 of App. ‘766 just write “a dopant”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.         Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuljanishvili et al. (US 2018/0142109 A1).
	As to independent claim 1, Kuljanishvili teaches a printable ammonium-based chalcogenometalate fluid comprising: an ammonium-based chalcogenometalate precursor, an aqueous solvent, and water (see para. 0005-0012, 0069-0070), wherein: the printable ammonium-based chalcogenometalate fluid is printed onto a substrate (see para. 0065: compositions deposited on a surface); and in the presence of heat, the aqueous solvent, water and ammonium-based chalcogenometalate precursor dissipate to form a transition metal dichalcogenide having the form MX2 (see para. 0061-0068: the compositions may be heated to obtain a metal dichalcogenide).
As to claims 2-3, Kuljanishvili teaches the fluid of claim 1, wherein the ammonium-based chalcogenometalate precursor has the form (NH4)2MX4 wherein: M is a transition metal and X is a chalcogen (see para. 0012-0034) and is selected from the group consisting of: ammonium tetrathiotungstate [(NH4)2WS4] and ammonium tetrathiomolybdate [(NH4)2MoS4] (see para. 0025, 0034, 0064, 0089).
As to claim 5, Kuljanishvili is silent on the claimed property of transparency. However, the transition metal dichalcogenides in Kuljanishvili would inherently be transparent in view of the substantially identical composition (in this case, WS2, MoS2, WSe2 and MoSe2 taught in para. 0034 have the form MX2). See MPEP 2112.01.
	Kuljanishvili teaches all of the limitations of instant claims 1-3 and 5. Therefore, Kuljanishvili anticipates these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuljanishvili et al. (US 2018/0142109 A1), in view of LEE (US 2016/0190244 A1).
	As to claim 4, Kuljanishvili teaches the fluid of claim 1 as described above in the anticipation rejection and further teaches that the transition metal dichalcogenide is selected from the group consisting of: molybdenum disulfide and tungsten disulfide (see para. 0034: WS2 and MoS2). Kuljanishvili fails to explicitly disclose that the aqueous solvent is selected from the group consisting of: dimethyl sulfoxide, dimethylformamide, N-methyl-2-pyrrolidone and 1,2-hexanediol.
	However, LEE, in analogous art of printable ink compositions, teaches transition metal dichalcogenide nanomaterials mixed with ink solvents including dimethylsulfoxide, N-methyl pyrrolidone and dimethylformamide (see para. 0023, 0060-0062, 0075).
Therefore, in view of the teaching of LEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fluid taught by Kuljanishvili by incorporating the aqueous solvents taught by LEE to arrive at the claimed invention because Kuljanishvili suggests ink compositions formulated in water which further comprise a solvent (see K para. 0069-0070). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed solvents for the fluid with a reasonable expectation of success for manufacturing electronic devices by inkjet printing (see LEE para. 0003 & 0008), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.

10.         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuljanishvili et al. (US 2018/0142109 A1).
	As to claim 6, Kuljanishvili teaches the fluid of claim 1 as described above in the anticipation rejection, but fails to explicitly disclose that the aqueous solvent and the water are present in a 2-to-3 ratio.
	However, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the ratio of aqueous solvent to water in the printable fluid based on routine experimentation and the disclosure of Kuljanishvili.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
	
11.         Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuljanishvili (US 2018/0142109 A1), in view of Silverbrook (US 2004/0155940 A1).
	As to independent claim 7, Kuljanishvili teaches a method comprising: combining an ammonium-based chalcogenometalate precursor, an aqueous solvent and water to form a first printable ammonium-based chalcogenometalate fluid (see para. 0063-0070); applying the first printable ammonium-based chalcogenometalate fluid on a substrate and heating to dissipate the first printable ammonium-based chalcogenometalate fluid into a transition metal dichalcogenide having the form MX2 (see para. 0026-0036). Kuljanishvili discloses embodiments that apply the ink in a pattern to form features (see para. 0031, 0042, 0071), not explicitly layers, as recited in instant claim 7. However, it would not require undue experimentation for one having ordinary skill in the art to print an ink composition as a layer, not only as patterns/features, the motivation being suitability for an end-use application; layer printing techniques are well-known to a skilled artisan. See also K para. 0005: ink precursor compositions for use in the deposition of metal dichalcogenides onto a surface; also described are methods of depositing in nano- or micro-features.
	Kuljanishvili fails to explicitly disclose that the fluid is applied by ejecting the printable fluid from a nozzle. Emphasis shows missing elements.
	However, Silverbrook, in analogous art of ink compositions, teaches that it is well-known in the art to eject a printable fluid from a nozzle (see para. 0021-0033).
Therefore, in view of the teaching of Silverbrook, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Kuljanishvili by ejecting the fluid from a nozzle as taught by Silverbrook to arrive at the claimed invention because Kuljanishvili suggests that ammonium-based chalcogenometalate fluids are “inks” and teaches multiple methods of applying the inks to substrates (see K para. 0031-0038). Silverbrook clearly teaches applying inks (i.e. any ejectable liquid) by nozzles (see Silverbrook para. 0021-0022, 0033). Thus, a person of ordinary skill in the art would be motivated to eject the printable ammonium-based chalcogenometalate fluid from nozzles with a reasonable expectation of success for high nozzle density and increased efficiency for printing a variety of inks (see K para. 0033, 0162, 0237), and would expect such a printing system to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 8, Kuljanishvili and Silverbrook teach the method of claim 7, wherein ejecting, from the nozzle, the first printable ammonium-based chalcogeno-metalate fluid comprises: heating an ejector within a firing chamber of the nozzle; forming a vapor bubble within the firing chamber of the nozzle, which vapor bubble ejects an amount of the printable ammonium-based chalcogenometalate fluid through an opening in the nozzle (see Silverbrook para. 0029, 0098, 0132-0135).  
As to claim 9, Kuljanishvili and Silverbrook teach the method of claim 7, further comprising: ejecting, from the nozzle, a second printable ammonium-based chalcogenometalate fluid onto the substrate to form a layer of the second printable ammonium-based chalcogenometalate fluid; and heating the layer to dissipate the second printable ammonium-based chalcogenometalate fluid into a transition metal dichalcogenide having the form MX2 (see Kuljanishvili para. 0026-0036 for the second fluid/heating; see Silverbrook para. 0021-0033 for nozzles).  
As to claim 10, Kuljanishvili and Silverbrook teach the method of claim 9, wherein the second printable ammonium-based chalcogenometalate fluid has a different composition than the first printable ammonium-based chalcogenometalate fluid (see Kuljanishvili para. 0026-0035).  
As to claims 11-12, Kuljanishvili and Silverbrook teach the method of claim 7, wherein a composition of the first fluid is selected based on the substrate on which the first printable ammonium-based chalcogenometalate fluid is to be ejected on and wherein the substrate is selected from the group consisting of: graphene, glass, polyethylene terephthalate, aluminum, quartz, sapphire, silicon, silicon dioxide, copper, nickel, ceramics, and gold (see para. 0036, 0052-0054: SiO2 and Si substrates).  
As to claim 13, Kuljanishvili and Silverbrook teach the method of claim 7, further comprising: forming the ammonium-based chalcogenometalate precursor by combining a fluid having the form (NH4)2MOy with a gas having the form H2X where: M is the transition metal; Y is a numeric value; X is a chalcogen selected from the group consisting of: sulfur; selenium; and tellurium (see Kuljanishvili para. 0019-0025, 0034 and Example 1 in para. 0073-0076).  

12.         Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook (US 2004/0155940 A1), in view of Kuljanishvili (US 2018/0142109 A1).
As to independent claim 14, Silverbrook teaches a printing system comprising: a number of nozzles to eject an amount of printable fluid, each nozzle comprising: a firing chamber to hold the amount of printable fluid; an opening; and an ejector to eject the amount of printable fluid through the opening; and a reservoir to supply the printable fluid to the number of nozzles (see para. 0014-0020, 0028-0032, 0095-0108). 
Silverbrook fails to disclose that the printable fluid is the printable ammonium-based chalcogenometalate fluid defined in claim 14.
However, Kuljanishvili, in analogous art of ink compositions, teaches a printable ammonium-based chalcogenometalate fluid comprising: an ammonium-based chalcogenometalate precursor, an aqueous solvent, and water (see para. 0005-0012, 0069-0070), wherein: the printable ammonium-based chalcogenmetalate fluid is printed onto a substrate (see para. 0065: compositions deposited on a surface); and in the presence of heat, the aqueous solvent, water and ammonium-based chalcogenometalate precursor dissipate to form a transition metal dichalcogenide having the form MX2 (see para. 0061-0068: the compositions may be heated to obtain a metal dichalcogenide).
Therefore, in view of the teaching of Kuljanishvili, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the printing system taught by Silverbrook by incorporating the printable ammonium-based chalcogenometalate fluid taught by Kuljanishvili to arrive at the claimed invention because Silverbrook suggests that the term "ink" is used to signify any ejectable liquid, and is not limited to conventional inks containing colored dyes (see Silverbrook para. 0033). Kuljanishvili clearly teaches that ammonium-based chalcogenometalate fluids are “inks” (see K para. 0034). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed printable fluid for the claimed printing system with a reasonable expectation of success for depositing metal dichalcogenides onto a surface (see Silverbrook para. 0005) and would expect such a printing system to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 15, Silverbrook and Kuljanishvili teach the printing system of claim 14, wherein the system is an inkjet printing system (see Abstract, Fig. 1, para. 0006, 0145, 0152, 0259, claim 1).


Examiner’s Note
13.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
14.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 18, 2022